Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Applicants’ communication filed on 06/19/2020. In virtue of this communication, claims 16-30 are currently pending in the instant application. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-19, 24, 26-27 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fateh et al. (US 2017/0270774 A1). 

 	Regarding Claim 16 Fateh teaches the limitations "An arrangement, comprising: a container configured to receive a cosmetic product; a lid configured to close the container; and a circuit arranged on or in the container, or arranged on or in the lid, wherein the circuit includes a radio module, and the circuit is configured to detect an opening status of the arrangement and to output the detected opening status via the radio module" (see abstract, fig. 1 and par. 0058-0059, where the lid sensor 406 determines whether the smart container 400 is open or closed. The communication module 408, meanwhile, is configured to establish a connection with one or more other computing devices. The connection allows information (e.g., user input, measurements) recorded by the electronic display 410, 

	Claims 17-19, 26-27 and 30 are rejected for the same reasons set forth above because the claims have similar limitations or have been addressed. 

	Regarding Claim 24 Fateh teaches the limitations "The arrangement of claim 16, wherein the container and the lid are joined by a screw connection" (see fig. 2 showing container with screw connection to lid). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 20-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Fateh as applied to claim 16 above, and further in view of de la Huerga (US 2009/0294521 A1). 

 	Regarding Claim 20 Fateh teaches the limitations "The arrangement of claim 16, and that the lid sensor 406 may be, for example, an optical sensor that is oriented toward the opening of the smart container 400, a pressure sensor (e.g., a wing pressure mechanism) upon which pressure is exerted when the lid is attached to the body of the smart container 400, etc. (see par. 0058). 
	However, Fateh does not explicitly disclose the limitation “wherein the circuit further comprises a switch configured to detect the opening status.”
 	In the same field of endeavor de la Huerga discloses an interactive medication container labeling where a switch determines the opening status of the container (see abstract, fig. 1-2 and par. 0058).  
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a switch to detect opening as taught by de la Huerga in the system of Fateh, in order to detect opening status with using cheap and readily available micro switches (see par. 0064 of Fateh).  


	Regarding Claim 21 Fateh teaches the limitations " The arrangement of claim 20, further comprising: a sealing plate arranged in the lid, wherein the sealing plate rests on an upper edge of the container when the container is closed" (see fig. 2 where the screw type closure allows for a portion of the lid interior (i.e. of the threads) to rest on top of the upper edge of the container thread). 

	Regarding Claim 22 Fateh and de la Huerga teach the limitations "The arrangement of claim 21, wherein the sealing plate is coupled to the switch" (see par. 0058 and fig. 1 of Fateh who shows the 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the sealing plate or contact portions of the screw connection in Fateh would be coupled to the switch to detect opening as taught by de la Huerga in the modified system of Fateh and de la Huerga, in order to detect opening status of the lid (see par. 0058 of de la Huerga).   

	Regarding Claim 23 Fateh and de la Huerga teach the limitations "The arrangement of claim 22, wherein the sealing plate is mounted so as to be axially displaceable and is biased in a direction of the container by at least one spring" (see fig. 4 and par. 0175 and 0275 of de la Huerga, where the automated cap has a resilient sealing disc (i.e. sealing plate axially displaceable) and par. 0276 “When in this secured position, the resilient disc 108 biases the lugs to remain inside the cups 42 of their corresponding ratchets 40 due to a spring-like force exerted by the resilient disc 108 against the open end 25 of the vial 20.” Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that a sealing disc along the container axis be based in a direction of container using a spring as taught by de la Huerga in the system of Fateh, in order to detect opening status of the lid and provide ease to user opening (see par. 0058 of de la Huerga).   


	Regarding Claim 25 Fateh teaches the limitations "The arrangement of claim 20, wherein the circuit, including the radio module, 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the switch as taught by de la Huerga would also be located in the lid as in the system of Fateh, in order to detect opening status of the lid (see par. 0058 of de la Huerga).   

	Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Fateh as applied to claim 16 above, and further in view of Ransch et al. (US 2017/0252763 A1). 

	Regarding Claim 28 Fateh teaches the limitations the operating method of claim 26, 
	However, Fateh does not explicitly disclose the limitation “wherein the detected opening status is repeatedly output at regular time intervals."
 	In the same field of endeavor Ransch teaches a device intended to contain and dispense a cosmetic substance and to detect when opening via a detection member 7. The opening status information is transmitted to external devices via a communication interface 8 when opened and also at regular time intervals (e.g. once a day) (see abstract, fig. 1and par. 0045 and 0047).    
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to transmit the opening status when opened and at regular time intervals as taught by Ransch in the system of Fateh, in order to send the opening status when the container is connected to the network for transmission (see par. 0035, 0045 and 0047).   

	Claim 29 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed. 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Bilodeau/
Primary Examiner, Art Unit 2648